803 F.2d 1181Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack S. HART, Sr., Plaintiff-Appellant,v.Jerry HEDRICK, Defendant-Appellee.
No. 86-7638.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1986.Decided Oct. 24, 1986.

Jack S. Hart, appellant pro se.
N.D.W.Va.
DISMISSED.
Before RUSSELL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jack S. Hart, Sr., a West Virginia inmate, appeals the dismissal without prejudice of his 28 U.S.C. Sec. 2254 petition for a writ of habeas corpus.  Hart initially filed an essentially blank Sec. 2254 form, with various typewritten attachments.  The district court found that it could not discern the grounds for relief alleged, or whether these grounds had been exhausted in state court.  The district court directed the clerk to send Hart fresh forms, with instructions to use the forms, and not exhibits, to list his grounds, supporting facts, and procedural history.  Hart responded, not with a Sec. 2254 form, but with a handwritten index and exhibits.  The district court found that Hart failed to comply with its previous order, and dismissed pursuant to Fed.R.Civ.P. 41(b).


2
We are in accord with the district court, and dismiss this appeal.  The district court's order requesting Hart to file a completed Sec. 2254 form was not unreasonable.  See Habeas Rule 2(c) and (e), 28 U.S.C. Sec. 2254.  Hart's response was unsatisfactory, obfuscating rather than elucidating his post-conviction challenge.  It is impossible to ascertain from Hart's pleadings (1), the conviction(s)* he is attacking and (2), the grounds relating to each conviction.  The rules require this information, at a minimum.


3
Accordingly, we dismiss this appeal.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, and deny a certificate of probable cause to appeal.


4
DISMISSED.



*
 Hart apparently is trying to attack a number of convictions, at least two of which generate from two different state courts, namely Ohio County and Wood County.  Such an attack is impermissible under Habeas Rule 2(d), 28 U.S.C. foll. Sec. 2254